



THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF, DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT OR EXEMPTION FROM REGISTRATION UNDER THE
FOREGOING LAWS.


IN ADDITION, THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 6 OF
THIS WARRANT.
Date of Issuance: August 30, 2016


Advanced Micro Devices, Inc.
Warrant to Purchase Shares of Common Stock


Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that West Coast Hitech L.P., or its registered
permitted assigns (“Warrantholder”), is entitled, subject to the terms and
conditions set forth herein, to purchase from the Company 75,000,000 shares of
Common Stock, par value $0.01 per share (the “Common Stock”), of the Company
(such number of shares, as adjusted pursuant to the terms hereof, the  “Warrant
Shares”) at a purchase price per share of $5.98 (such purchase price, as
adjusted pursuant to the terms hereof, the “Warrant Price”). The number of
Warrant Shares purchasable upon exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time as described herein.
1.Exercise. This Warrant shall be exercisable in whole or in part at the option
of the Warrantholder at any time or from time to time until 5:00 p.m., Eastern
time (“Close of Business”) on February 29, 2020; provided that the maximum
number of Warrant Shares that may be exercised until the one-year anniversary of
the date hereof shall not exceed, in aggregate, 50,000,000 Warrant Shares.
2.    Manner of Exercise.
(a)     To exercise this Warrant or any portion thereof, the Warrantholder shall
(1) surrender this Warrant, together with the duly executed Warrant exercise
form attached hereto as Exhibit A, to the Company at its principal executive
office (or such other office or agency of the Company as the Company may
designate) and (2) make a cash payment to the Company equal to the Warrant Price
payable in respect of the number of Warrant Shares purchased upon such exercise.
If the original Warrantholder (which for purposes of this Warrant shall include
West Coast Hitech L.P. and any of its affiliates) transfers this Warrant in
part, then such transferee (or any subsequent transferee) shall also have the
right with respect to Warrants to purchase up to 50,000,000 shares of Common
Stock, in lieu of making a cash payment for the exercise price, to have canceled
a portion of this Warrant in payment of the Warrant Price payable in respect of
the number of Warrant Shares purchased upon such exercise (a “Cashless
Exercise”). The number of Warrant Shares issued to the Warrantholder upon a
Cashless Exercise shall be determined according to the following formula:
X = Y(A−B)
A







--------------------------------------------------------------------------------




Where:    X =    the number of Warrant Shares that shall be issued to the
Warrantholder with respect to         the relevant Cashless Exercise;
Y =
the number of Warrant Shares for which this Warrant is being exercised in the
relevant Cashless Exercise (which, for the avoidance of doubt, shall be
determined for purposes of this clause “Y” assuming that, in lieu of a Cashless
Exercise, the Warrantholder were paying the Warrant Price in full in cash in
respect of the relevant exercise);

A =
the Fair Market Value (as defined below) of one share of Common Stock for the
relevant Exercise Date (as defined below); and

B =
the Warrant Price in effect under this Warrant immediately prior to the Close of
Business on the relevant Exercise Date.

“VWAP” means, for any Trading Day (as defined below), the per share volume
weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “AMD <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume weighted average price is unavailable for such Trading
Day, the market value of one share of Common Stock on such Trading Day
determined, using a volume weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the Company).
The “VWAP” will be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours. “Fair Market
Value” as of the Exercise Date (as defined below) shall mean the following: (1)
if the Common Stock is then listed for trading on the NASDAQ Capital Market, the
arithmetic average of the VWAP for each Trading Day during the 10 Trading Day
period ending on, and including, the Trading Day immediately preceding the
Exercise Date as reported by the NASDAQ Capital Market; (2) if the Common Stock
is not listed for trading on the NASDAQ Capital Market, the arithmetic average
of the VWAP for each Trading Day during the 10 Trading Day period ending on, and
including, the Trading Day immediately preceding the Exercise Date; (3) if the
Common Stock is not listed for trading on a U.S. national or regional securities
exchange, the arithmetic average of the VWAP (or if no closing sale price is
reported, the average of the bid and ask prices or, if more than one in either
case, the VWAP of the average bid and the average ask prices) for the Common
Stock (as reported by the OTC Bulletin Board or, if not so reported by the OTC
Bulletin Board, the last quoted bid price for the Common Stock in the
over-the-counter market on that date as reported by OTC Markets Group, Inc. or a
similar organization) for each Trading Day during the 10 Trading Day period
ending on, and including, the Trading Day immediately preceding the Exercise
Date; or (4) if the Common Stock is not listed for trading on a U.S. national or
regional securities exchange and is not so quoted by OTC Markets Group, Inc. or
a similar organization, the fair market value of one share of Common Stock (as
of the time immediately prior to the Close of Business, on the relevant Exercise
Date) as determined by an independent appraiser experienced in valuing
securities jointly selected by the Board of Directors and the Warrantholder.
Following any determination by the Company of the Fair Market Value pursuant to
clause (4) of the definition thereof, upon written request by the relevant
Warrantholder, the Company shall promptly provide to such Warrantholder by
e-mail to the e-mail address provided by such Warrantholder in such request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such
determination, it being understood that the Company shall not be obligated to
disclose any proprietary or confidential models used by the relevant investment
banking firm for such determination or any information that may be proprietary
or confidential. The VWAP and Fair Market Value will be determined by the
Company in good faith in accordance with the requirements set forth above.


    
 
2
 




--------------------------------------------------------------------------------




“Trading Day” means: (i) a day on which the shares of Common Stock are traded on
the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital Market,
New York Stock Exchange, NYSE MKT or other national securities exchange on which
the shares of Common Stock are then listed or quoted; (ii) if the shares of
Common Stock are not listed on any such exchange or market, a day on which the
shares of Common Stock are traded in the over-the-counter market, as reported by
the OTC Bulletin Board; or (iii) if the shares of Common Stock are not listed on
any such exchange or market or quoted on the OTC Bulletin Board, a day on which
the shares of Common Stock are quoted in the over-the-counter market as reported
by OTC Markets Group, Inc. (or any similar organization or agency succeeding its
functions of reporting prices); provided, that in the event that the shares of
Common Stock are not listed or quoted as set forth in clause (i), (ii) or (iii)
hereof, then Trading Day shall mean a Business Day.
(b)    Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the Close of Business on the first Business Day on
which this Warrant shall have been surrendered to the Company and the
Warrantholder shall have satisfied all other applicable requirements in respect
of the exercise thereof, in each case as provided in this Section 2 prior to
Close of Business (such Business Day, the “Exercise Date”). “Business Day” means
any day (i) except Saturday, Sunday and any day which shall be a federal legal
holiday in the United States or a day on which banking institutions in The City
of New York are authorized or required by law or other government action to
close and (ii) on which the transfer agent for the Common Stock is open for
business for its regularly scheduled business hours. At Close of Business on the
Exercise Date, the person or persons in whose name or names any certificates for
Warrant Shares shall be issuable upon such exercise as provided in subsection
2(c) below shall be deemed to have become the holder or holders of record of the
shares of Common Stock represented by such certificates.
(c)    Issuance of Certificates. As soon as practicable after the exercise of
this Warrant in whole or in part, and in any event within five Business Days
thereafter, the Company, at its expense, will cause to be issued in the name of,
and delivered to, the Warrantholder, or as the Warrantholder (upon payment by
the Warrantholder of any applicable transfer taxes) may direct:
(i)    a certificate or certificates for the number of shares of Common Stock to
which the Warrantholder shall be entitled upon such exercise pursuant to Section
2(a) (rounded down to the nearest whole share) plus, in lieu of any fractional
share to which the Warrantholder would otherwise be entitled but for such
rounding, cash in an amount determined pursuant to Section 4 hereof; which
certificate or certificates shall bear or otherwise be subject to a restrictive
legend substantially in the form of Exhibit C hereto; and
(ii)    in case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal or in the event of any adjustment
that would equal, without giving effect to any adjustment herein or therein, to
the number of such shares called for on the face of this Warrant minus the
number of Warrant Shares for which this Warrant was so exercised (which shall
include both the number of Warrant Shares issued to the Warrantholder pursuant
to such partial exercise and the number of Warrant Shares subject, in case of
the election of a Cashless Exercise, to the portion of the Warrant being
cancelled in payment of the Warrant Price).
(d)    Limitations on Share Issuance. Notwithstanding anything to the contrary
herein, in no event shall the aggregate number of shares of Common Stock
issuable upon exercise of the Warrants issued on the Original Issue Date
(regardless of whether such shares of Common Stock are issued to the
Warrantholder hereunder or to any other person) exceed 19.99% of the number of
outstanding shares of Common Stock as of the Original Issue Date (it being
understood that such number of shares of Common


    
 
3
 




--------------------------------------------------------------------------------




Stock will be subject to adjustment pursuant to Section 3 below in connection
with stock splits or similar changes to the Company’s capitalization). In
addition, notwithstanding any other provision hereof, the Warrantholder may not
exercise any Warrants or be entitled to take delivery of any shares of Common
Stock deliverable hereunder to the extent that, after giving effect to such
exercise or delivery, the Beneficial Ownership Percentage (as defined below) of
the Warrantholder would exceed 19.99%.  Any purported delivery of shares of
Common Stock hereunder shall be void and have no effect to the extent that,
after giving effect to such delivery, the Beneficial Ownership Percentage of the
Warrantholder would exceed 19.99%.  If any delivery of shares of Common Stock
hereunder is not made, in whole or in part, as a result of this provision, the
Company’s obligation to make such delivery of shares of Common Stock shall not
be extinguished and the Company shall make such delivery as soon as practicable
after, but in any event within five Business Day after, the Warrantholder gives
written notice to the Company that, after giving effect to such delivery, the
Beneficial Ownership Percentage of the Warrantholder would not exceed 19.99%. 
The Warrantholder acknowledges and agrees that it will provide written notice to
the Company of its then-current Beneficial Ownership Number (as defined below)
concurrently with any exercise of a Warrant hereunder.  The “Beneficial
Ownership Percentage” for the Warrantholder as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of shares of
Common Stock that the Warrantholder and each person subject to aggregation of
shares of Common Stock with the Warrantholder under Section 13 of the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder directly
or indirectly beneficially own (as defined under Section 13 of the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder) (such
number of shares of Common Stock calculated pursuant to this clause (A), the
“Beneficial Ownership Number” of the Warrantholder) and (B) the denominator of
which is the number of shares of Common Stock outstanding. At the request of the
original Warrantholder, the board of directors of the Company will consider in
good faith presenting at an annual meeting of stockholders a proposal to approve
the acquisition of the Warrant Shares by such Warrantholder.
3.    Adjustments. The Warrant Price and the number of shares of Warrant Shares
purchasable upon exercise of the Warrant are subject to adjustment as follows;
provided that the Company shall not make any such adjustment if the
Warrantholder participates, at the same time and upon the same terms as holders
of Common Stock and as a result of holding this Warrant, in any of the
transactions described below without having to exercise such Warrant, as if the
Warrantholder held the number of shares of Common Stock that the Warrantholder
would have received if this Warrant had been exercised immediately prior to the
relevant time as of which the adjustment would otherwise have been made:
(a)    Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date on which this Warrant was first issued
(or, if any Warrant was issued upon partial exercise of, or in replacement of,
another warrant of like tenor, then the date on which such original warrant was
first issued) (either such date being referred to as the “Original Issue Date”)
effect a subdivision of the outstanding Common Stock, the number of shares of
Common Stock issuable upon exercise of this Warrant shall be proportionately
increased. If the Company shall at any time or from time to time after the
Original Issue Date combine the outstanding shares of Common Stock, the number
of shares of Common Stock issuable upon exercise of this Warrant shall be
proportionately decreased. Any adjustment under this paragraph shall become
effective at 9:00 a.m. New York City time on the first Business Day on which the
subdivision or combination becomes effective.
(b)    Adjustment for Dividends and Distributions in Common Stock. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the number of


    
 
4
 




--------------------------------------------------------------------------------




shares of Common Stock issuable upon exercise of this Warrant shall be adjusted
as of the time of such issuance or, in the event such a record date shall have
been fixed, as of Close of Business on such record date, so that, after giving
effect to such adjustment, each holder of a Warrant shall be entitled to receive
an additional number of shares of Common Stock upon exercise that such holder
would have been entitled to receive had such Warrant been exercised immediately
prior to such time.
Notwithstanding the foregoing, if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the number of shares of Common Stock issuable upon exercise
of this Warrant shall be recomputed accordingly as of Close of Business on such
record date on the basis of the actual number of shares of additional Common
Stock paid or distributed.
(c)    Adjustment for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than a dividend or distribution of shares of
Common Stock) or in cash or other property, then and in each such event the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
increased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of Close of Business on such record date, to a number
determined by multiplying the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such time by a fraction, the
numerator of which shall be the Current Market Value (as defined below) per
share of Common Stock for such event, and the denominator of which shall be such
Current Market Value per share of Common Stock less the fair market value (as
determined in the reasonable good faith discretion of the Board of Directors of
the Company) of such securities, cash or other property to be distributed with
respect to each share of Common Stock for such event. “Current Market Value”
shall mean the average of the daily closing prices on the NASDAQ Stock Market of
the Common Stock over the ten consecutive Business Day period ending and
including the Business Day immediately preceding the ex-dividend date for the
applicable event.
Notwithstanding the foregoing, if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the number of shares of Common Stock issuable upon exercise
of the Warrants shall be recomputed accordingly as of the Close of Business on
such record date on the basis of the actual payment of such dividends or
distributions.
(d)    Adjustment for Reclassification, Exchange or Subdivision. If the Common
Stock shall be changed into the same or a different number of shares of any
class or classes of stock, whether by capital reorganization, reclassification,
or otherwise (other than a subdivision or combination of shares or stock
dividend provided for above), then and in each such event the holder of this
Warrant shall have the right thereafter to exercise this Warrant into the kind
and amount of shares of stock and other securities and property receivable upon
such reorganization, reclassification or other change by holders of the number
of shares of Common Stock into which this Warrant might have been exercised
immediately prior to such reorganization, reclassification or change, all
subject to further adjustment as provided herein.
(e)    Adjustment in Warrant Price. Upon each adjustment in the number of shares
of Common Stock issuable upon exercise of this Warrant, the Warrant Price for
such Warrant shall be adjusted to the product obtained by multiplying the
applicable Warrant Price immediately prior to such adjustment by a fraction, the
numerator of which shall be the number of shares of Common Stock issuable upon
exercise of such Warrant immediately prior to such adjustment and the
denominator of which shall


    
 
5
 




--------------------------------------------------------------------------------




be the number of shares of Common Stock issuable upon exercise of such Warrant
immediately thereafter; provided, however, that in no event shall the Warrant
Price be less than the par value of the Common Stock.
(f)    Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the number of shares of Common Stock issuable upon exercise of
this Warrant or of the Warrant Price pursuant to this Section 3, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than ten Business Days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Warrantholder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Warrant Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the
Warrantholder (but in any event not later than ten Business Days thereafter),
furnish or cause to be furnished to the Warrantholder a certificate setting
forth (i) the Warrant Price then in effect and (ii) the number of shares of
Common Stock and the amount, if any, of other securities, cash or property which
then would be received upon the exercise of this Warrant.
(g)    Rounding. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/10,000th of a share, as applicable.
(h)    Limitations on Adjustments. In order to avoid the duplication of
adjustments, if an adjustment to the number of Warrant Shares has become
effective and a Warrantholder that has exercised any Warrants would be treated
as the record holder of shares of Common Stock resulting from such exercise that
are (x) entitled to participate in the relevant event and (y) based on a number
of Warrant Shares that has been adjusted in respect of the relevant event, then,
notwithstanding the foregoing adjustment provisions and settlement provisions,
the adjustments under this Section 3 relating to such event shall not be made
with respect to such Warrant Shares, but will not affect the treatment of any
un-exercised warrants hereunder. Instead, such Warrantholder shall be treated as
if such Warrantholder were the record owner of the shares of Common Stock such
Holder is entitled to receive upon such exercise on an unadjusted basis and
participate in the related dividend, distribution or other event that would
have, in the absence of this Section 3(h), given rise to such adjustment.
4.    Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Warrantholder in cash on the basis of the Fair Market Value per share of
Common Stock, as determined pursuant to subsection 2(a) above.
5.    Company Covenants. The Company covenants and agrees that all Warrant
Shares that may be issued upon the exercise of the rights represented by this
Warrant will, when issued and paid for pursuant to the provisions of this
Warrant, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens, encumbrances, charges, taxes (other than any applicable
transfer taxes) or preemptive rights (it being understand, for the avoidance of
doubt, that the Company makes no representation as to any restrictions under
securities laws). The Company further covenants and agrees that it will at all
times reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, such number of Warrant Shares and other securities,
cash and/or property, as from time to time shall be issuable upon the exercise
of this Warrant.






    
 
6
 




--------------------------------------------------------------------------------




6.    Transfers, etc.
(a)    This Warrant or the Warrant Shares shall be transferable at any time or
from time to time in compliance with securities laws; provided that in no event
shall the Warrant be transferred unless such transfer includes the right to
acquire at least 18,750,000 shares of Common Stock and provided further that in
no event shall the Warrant be transferred to the persons set forth on Schedule
6(a). In any transfer, the rights and obligations of a Warrantholder hereunder
shall be automatically assigned by such Warrantholder to any transferee of the
Warrantholder’s securities (including the Warrant Shares); provided, however,
that (i) the Company is provided written notice of the transfer including the
name and address of the transferee and the number of Warrants and/or Warrant
Shares, as applicable, to be transferred; and (ii) such transferee agrees in
writing to be bound by the terms of this Warrant as if such transferee were the
Warrantholder. Upon any such transfer, the Company shall be obligated to such
transferee to perform all of its covenants under this Warrant as if such
transferee was the Warrantholder upon receipt of (i) and (ii) of the prior
sentence.
(b)    The Company will maintain a register containing the name and address of
the Warrantholder. The Warrantholder may change its address as shown on the
warrant register by written notice to the Company requesting such change.
(c)    Subject to the provisions of Section 6 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit B hereto) at
the principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).
(d)    The Warrant Shares issuable upon exercise of this Warrant shall be
entitled to the benefits of the Registration Rights Agreement dated March 2,
2009, between the Company and Warrantholder, as amended from time to time.
(e)    Notwithstanding anything to the contrary in this Section 6, the Company
and the transfer agent for the Common Stock may condition any such transfer or
assignment by a party other than the initial Warrantholder or its affiliates
upon the delivery of such legal opinions, certifications and other evidence as
they may reasonably require in order to determine that the proposed transfer or
assignment complies with applicable securities laws and other requirements set
forth herein.
7.    No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of Warrantholder against impairment. Without limiting the
generality of the foregoing, the Company will not increase the par value of any
shares of stock receivable upon the exercise of this Warrant above the
applicable Warrant Price, and at all times will take all action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable stock upon the exercise of this Warrant.
8.    Notices of Record Date, etc. In the event:
(a)    the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or


    
 
7
 




--------------------------------------------------------------------------------




enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right; or
(b)    of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation, merger, recapitalization or
similar business combination of the Company with or into another entity (other
than a consolidation, merger, recapitalization or similar business combination
in which the Company is the surviving entity and its Common Stock is not
converted into or exchanged for any other securities or property), or any
transfer of all or substantially all of the assets of the Company; or
(c)    of the voluntary or involuntary dissolution, liquidation or winding−up of
the Company, then, and in each such case, the Company will as soon as
practicable send or cause to be sent to the Warrantholder a notice specifying,
as the case may be, (i) the record date for such dividend, distribution or
right, and the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reorganization, reclassification,
consolidation, merger, recapitalization, similar business combination, transfer,
dissolution, liquidation or winding−up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, recapitalization,
similar business combination, transfer, dissolution, liquidation or winding−up.
Notwithstanding anything to the contrary in this Section 8: (i) in no event will
the Company be required to provide such notice to the Warrantholder (other than
the original Warrantholder) before the earlier of such time as the Company (x)
has publicly disclosed or acknowledged the circumstances giving rise to such
event and (y) is required to publicly disclose under applicable law or the rules
of any securities exchange on which the Common Stock is then listed or admitted
for trading the circumstances giving rise to such event and (ii) the Company
will be deemed to have provided notice to the Warrantholder of any information
contained in any report, information or document filed or otherwise made
available by the Company, its affiliate or any other party to the relevant event
through the EDGAR system (or any successor thereto) maintained by the U.S.
Securities and Exchange Commission (or its successor).
9.    Exchange or Replacement of Warrants.
(a)    Upon the surrender of this Warrant by the Warrantholder, properly
endorsed, to the Company at the principal office of the Company, the Company
will, subject to the provisions of Section 6 hereof, issue and deliver to or
upon the order of the Warrantholder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of the Warrantholder or as the Warrantholder
(upon payment by the Warrantholder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.
(b)    Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and (in the case of loss,
theft or destruction) reasonable indemnity or bond with respect thereto if
requested by the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
10.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon


    
 
8
 




--------------------------------------------------------------------------------




receipt) by delivery in person, by an internationally recognized overnight
courier service, by facsimile, or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 10):
(a)    if to the Company, at its address at 7171 Southwest Parkway, B100.4,
Austin, Texas, 78735, Fax: (512) 602-4999, Attention: General Counsel;


(b)    if to the Warrantholder, at its address at P.O. Box 45005, Al Mamoura
Building A, 5th Floor, Legal Unit, Abu Dhabi, United Arab Emirates, Fax: (+971)
2 616 0155, Attention: General Counsel Technology & Industry.


If the Company should at any time change the location of its principal office to
a place other than as set forth above, it shall give prompt notice to the
Warrantholder and thereafter all references in this Warrant to the location of
its principal office at the particular time shall be as so specified in such
notice.
 
11.    No Rights as Stockholder.
Except as otherwise expressly set forth herein, the Warrantholder, solely in
such person’s capacity as a Warrantholder, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in the Warrants be construed to confer
upon the Warrantholder, solely in such person’s capacity as a Warrantholder, any
of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to such Warrantholder becoming holder of record of
the Warrant Shares which such person is then entitled to receive upon the due
exercise of the Warrants.
12.    Representations, Warranties and Agreements of the Holder.
(a)    The Warrantholder agrees and acknowledges that it shall have sole
responsibility for making any applicable filings with the U.S. Securities and
Exchange Commission (or its successor) pursuant to Sections 13 and 16 of the
Securities Exchange Act of 1934, as amended, as a result of its acquisition of
any Warrant and the Warrant Shares and any future transaction related thereto
and agrees to make all such filings in compliance with the applicable
requirements therefor.
(b)    The Warrantholder acknowledges and agrees that it will comply with the
restrictions set forth in the restrictive legend set forth above and on Exhibit
C hereto.
13.    Amendment or Waiver.
(a)    Any term of this Warrant may be amended or waived (either generally or in
a particular instance and either retroactively or prospectively) with the
written consent of the Company and the Warrantholder. No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
(b)    Notwithstanding the foregoing, from time to time, the Company, without
the consent of the Warrantholders, may amend or supplement this Agreement to (i)
evidence the succession of


    
 
9
 




--------------------------------------------------------------------------------




another person to the Company and the assumption by any such successor of the
covenants of the Company in this Agreement, (ii) add one or more guarantees with
respect to the Warrants and the obligations of the Company hereunder, (iii) add
to the covenants of the Company for the benefit of the Warrantholders, or to
surrender any right or power herein conferred upon the Company, (iv) provide for
uncertificated Warrants in addition to or in place of the certificated Warrants,
or (v) cure any ambiguity, defect, omission, mistake or inconsistencies or make
any change that does not adversely affect, in any material respect, the legal
rights of Warrantholders. After an amendment or modification under this Section
13(b) becomes effective, the Company will deliver to the Warrantholder a notice
briefly describing such amendment or modification.
14.    Successors. Subject to Section 6, the terms of this Warrant shall be
binding upon and shall inure to the benefit of any successors or assigns of the
Company or of the Warrantholder.
15.    Taxes. Each Warrantholder shall deliver to the Company a properly
executed applicable IRS Form W-8 or W-9 (or any successor form) (i) upon
execution of this Agreement in the case of the initial Warrantholder and upon
assignment in the case of any subsequent Warrantholder, (ii) upon a reasonable
request by the Company, and (iii) promptly upon learning that any such form
previously provided has become obsolete, incorrect, or ineffective. Before
withholding and paying over to any U.S. federal, state, local or non-U.S. taxing
authority any amount required to be withheld under applicable law on any
payments or deliveries to the Warrantholder hereunder, including upon any
assignment pursuant to Section 6 (Transfers, etc.), the Company shall provide
the Warrantholder with reasonable advance notice and shall cooperate with the
Warrantholder in good faith in efforts to obtain reduction of or relief from
such withholding. If, notwithstanding the foregoing, withholding is required to
be made in accordance with applicable law on any payments or deliveries to the
Warrantholder hereunder, including upon any assignment pursuant to Section 6
(Transfers, etc.), the Company shall be permitted to deduct such withholding,
without any obligation to pay additional amounts or deliver additional Warrant
Shares in respect of such withholding. As an alternative to withholding, if
allowed by applicable law, the Warrantholder may pay the Company the amount of
taxes owed to the applicable tax authority, upon the receipt of which the
Company will pay over to the applicable tax authority in the manner prescribed
by law. Such taxes may include, but are not limited to, amounts required to be
withheld under Sections 1441, 1442 and 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended.
16.    Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
17.    Governing Law; Disputes.
(a)    This Warrant shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State, without regard to principles of the conflict of laws.
(b)    Any dispute arising out of, or in connection with this Warrant or any
transactions contemplated hereby, including any question regarding the
existence, validity, interpretation, breach or termination of this Warrant (a
“Dispute”), shall be referred, upon written notice (a “Dispute Notice”) given by
one party to the other(s), to a senior executive from each party. The senior
executives shall seek to resolve the Dispute on an amicable basis within thirty
(30) days of the Dispute Notice being received.
(c)    Any Dispute not resolved within thirty (30) days of the Dispute Notice
being received shall be instituted in the federal courts of the United States of
America located in the City and


    
 
10
 




--------------------------------------------------------------------------------




County of New York, Borough of Manhattan, or the courts of the State of New York
in each case located in the City and County of New York, Borough of Manhattan
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum. Each party not located in the United States
irrevocably appoints Corporation Service Company, 1180 Avenue of the Americas,
Suite 210, New York, NY 10036-8401 as its agent to receive service of process or
other legal summons for purposes of any such suit, action or proceeding that may
be instituted in any state or federal court in the City and County of New York.
(d)    With respect to any Dispute, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment.
(e)    EACH OF THE COMPANY AND THE WARRANTHOLDER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
(f)    No director, officer, employee, incorporator or stockholder of the
Company shall have any liability for any obligations of the Company under the
Warrants, this Agreement or any claim based on, in respect of, or by reason of,
such obligations or their creation. The Warrantholder hereby waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the Warrants.
18.    Section 16 Exempt Transaction. The Warrantholder and the Company intend
that the issuance of this Warrant shall be an exempt transaction pursuant to
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Warrantholder agrees to indicate that Mubadala Development Company
PJSC is a “director” on the Form 4 to be filed with the SEC in connection with
the issuance of this Warrant, and to code the grant of this Warrant as an exempt
transaction for purposes of Section 16(b). The Warrantholder acknowledges that
it is a “director by deputization” for all purposes under Section 16 of the
Exchange Act. The Company confirms that its Board of Directors has adopted
resolutions approving the issuance of this Warrant as an exempt transaction
pursuant to Rule 16b-3, and covenants that it will not take any action
inconsistent with such approval in connection with any threatened or actual
derivative stockholder claim, litigation or other proceedings purporting to seek
recovery from the Warrantholder under Section 16(b) of the Exchange Act.
19.    Facsimile Signatures.
This Warrant may be executed by facsimile signature.


    
 
11
 




--------------------------------------------------------------------------------






[Remainder of Page Intentionally Left Blank]




    
 
12
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Date of Issuance indicated above.
ADVANCED MICRO DEVICES, INC.
By:    /s/ Devinder Kumar    
Name:    Devinder Kumar
Title:    Senior Vice President, Chief Financial Officer and Treasurer


Accepted and Agreed:
WEST COAST HITECH L.P.
By:
West Coast Hitech G.P., Ltd.,
its general partner

By: /s/ Shahzad Khan
Name: Shahzad Khan
Title: Authorized Signatory




Warrant Signature Page

